DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The information disclosure statements (IDS) submitted on 07/02/21; 11/05/21; 04/21/22; and 05/03/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

3.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
	
Election/Restrictions
4.  Applicant’s election, without traverse, of Group I, in the reply filed on 08/03/22, is acknowledged.

Claim Status
5.  The amendment, filed 08/03/22, has been entered. 

6.  Claims 1-27 are pending. Claims 22-27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/22. Claims 1-21 are under examination.

Duplicate Claim Warning
7.  Applicant is advised that should claim 9 be found allowable, claims 13 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
8.  Claims 1, 3, 11, 14, and 21 are each objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage (e.g. Escherichia coli).  In the instant case, Applicant has some, but not all of the species names in the correct format; however, appropriate correction for all claims is required.


Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.  Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, claim 11, and claim 14 are each indefinite for referring to a formula without the formula per se in a claim (i.e. analogous to referring to a table or figure) because where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table (i.e. in the instant case, formulas found in instant Table 1)" is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." See Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993); see MPEP 2173.05(s).
In addition, claim 1, claim 10, and claim 14 are each indefinite because it is unclear what a polypeptide “derived from FimH or a fragment thereof” encompasses. In other words, what is included and/or excluded from a derivative of either FimH or merely a fragment thereof? Further, what degree of derivatization and/or fragmentation is allowed and/or required? Similarly, claims 2-10, 12-15, and 18 are each indefinite because it is unclear how a polypeptide and/or saccharide “derived from” a bacterium is distinguished from the actual polypeptide and/or saccharide per se.  Here again, it is unclear what degree of derivatization is included and/or excluded. Therefore, clarification is required to ascertain the metes and bounds of these claims.
Claim 20 recites the limitation "the saccharide" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there are at least two distinct saccharides (i.e. one from E. coli and one from K. pneumoniae) in the claim 2, from which it depends.
Other dependent claims do not clarify the issues identified above. 

Claim Rejections - 35 USC § 102
11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13. Claims 1-8, 10-12, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wacker et al. 2015 (WO 2015/052344A1) as evidenced by Stenutz et al. 2006 (The structures of Escherichia coli O-polysaccharide antigen; FEMS Microbiol Rev 30:382-403). 
Wacker teaches compositions comprising saccharides from Escherichia coli comprising structures obtained from O1, O2, O4, O6, O7, O8, O11, O15, O16, O17, O18, O20, O25, O73, O75, and/or O83 serotypes conjugated to carrier proteins, along with saccharides from Klebsiella pneumonia comprising structures obtained from O1, O2, O3, O4, O5, O6, O7, O8, O9, O10, O11, and/r O12 serotypes conjugated to carrier proteins, wherein the carrier protein includes FimH, FimCH, and EPA proteins (e.g. see [0187, 0194-0196, 0230-0235]; and Wacker claims 36-39 and 44-46; meeting limitations found in instant claims 1-8, 10-12, 14-17, 19, 20, and 21). It is noted that the structures obtained from these serotypes, including the KDO structure on serotypes O8 and O9, correspond to structures found in instant Table 1, as evidenced by Stenutz et al. 2006 (see Stenutz at Tables 2, 4, and 5; and Scheme 1). 
Therefore, Wacker anticipates the invention as claimed. 

Claim Rejections - 35 USC § 103
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17. Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wacker et al. 2015 (WO 2015/052344A1) in view of Kurupati et al. 2006 (Identification of vaccine candidate antigens of an ESBL producing Klebsiella pneumoniae clinical strain by immunoproteome analysis; Proteomics 6: 836-844). 
Wacker teaches vaccine compositions comprising saccharides from Escherichia coli comprising structures obtained from O1, O2, O4, O6, O7, O8, O11, O15, O16, O17, O18, O20, O25, O73, O75, and/or O83 serotypes conjugated to carrier proteins, along with saccharides from Klebsiella pneumonia comprising structures obtained from O1, O2, O3, O4, O5, O6, O7, O8, O9, O10, O11, and/or O12 serotypes conjugated to carrier proteins, wherein the carrier protein includes FimH, FimCH, and EPA proteins (e.g. see [0187, 0194-0196, 0230-0235]; and Wacker claims 36-39; meeting limitations found in instant claims 1-8, 10-12, 14-17, and 19-21). 
Therefore, the difference between the prior art and the invention is the inclusion of a polypeptide derived from Klebsiella pneumoniae in dependent claims 9, 13, and 18.
However, Kurupati teaches nosocomial bacteremia has increased markedly over the past two decades and that Klebsiella pneumoniae (a) accounts for a significant proportion of the hospital-acquired urinary tract infections, pneumonia, septicemia and soft tissue infections; and (b) causes infections that are difficult to treat with mortality rates reaching up to 50% even after antibiotic treatments (e.g. see page 836, introduction). Kurupati teaches at least 20 outer membrane proteins obtained from Klebsiella pneumoniae were immunogenic and useful as vaccine candidates (e.g. sections 2.2, 3.2, 3.5; Table 1). Kurupati teach K. pneumoniae is second only to E. coli as the etiological agents of gram-negative sepsis (e.g. see Introduction). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine immunogenic compositions comprising saccharides from E. coli, saccharides from K. pneumoniae, and FimH polypeptides, as taught by Wacker, with compositions comprising immunogenic polypeptides from K. pneumoniae, thereby arriving at the claimed invention, because both compositions were recognized as useful in fighting the same infections (e.g. bacterial infections).  MPEP 2144.06 states that combining equivalents known for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
In addition, the person of ordinary skill in the art would have been motivated to make the modification because Klebsiella pneumoniae infections were second only to E. coli infections but still accounted for a significant proportion of the hospital-acquired urinary tract infections, pneumonia, septicemia and soft tissue infections, each of which were recognized as difficult to treat, as taught by Kurupati. Thus, each and every element is taught in the prior art and the combination is both beneficial and desirable.  The person of ordinary skill in the art would have had a reasonable expectation of success because Wacker had already taught compositions comprising glycoconjugates of E. coli and K. pneumoniae saccharides conjugated to FimH carrier proteins for treating infections and Kurupati already demonstrated the usefulness of K. pneumoniae immunogenic polypeptides. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. compositions comprising saccharides from E. coli and K. pneumonia with FimH polypeptides and compositions comprising K. pneumonia polypeptides) were already known in the art.  In addition, combining these elements yields a composition wherein each element merely performs the same function as it does separately; thus, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Accordingly, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   

Double Patenting
18. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

19. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

20. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21. Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-14, 16-22, and 25 of copending Application No. 17/509,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same compositions.
	For example, instant claims are drawn a composition comprising a polypeptide derived from FimH or a fragment thereof; and an E. coli saccharide comprising a structure selected from any one of Formula 01, Formula O1A, Formula 01B, Formula O1C, Formula 02, Formula O3, Formula 04, Formula 04:K52, Formula 04:K6, Formula 05, Formula O5ab, Formula O5ac, Formula O6, Formula O6:K2; K13; K15, Formula 06:K54, Formula O7, Formula O8, Formula O9, Formula 010, Formula 011, Formula 012, Formula 013, Formula 014, Formula 015, Formula 016, Formula 017, Formula 018, Formula 018A, Formula O18ac, Formula 018A1, Formula 018B, Formula 018B1, Formula 019, Formula 020, Formula 021, Formula O22, Formula 023, Formula 023A, Formula 024, Formula 025, Formula 025a, Formula 025b, Formula 026, Formula 027, Formula 028, Formula 029, Formula 030, Formula 032, Formula 033, Formula 034, Formula 035, Formula O36, Formula 037, Formula 038, Formula 039, Formula 040, Formula 041, Formula 042, Formula 043, Formula 044, Formula 045, Formula 045, Formula O45rel, Formula 046, Formula 048, Formula 049, Formula O50, Formula 051, Formula 052, Formula 053, Formula 054, Formula 055, Formula 056, Formula 057, Formula 058, Formula 059, Formula O60, Formula 061, Formula 062, Formula 62D,, Formula 063, Formula 064, Formula 065, Formula O66, Formula 068, Formula O69, Formula O70, Formula O71, Formula 073, Formula O73, Formula 074, Formula O75, Formula O76, Formula O77, Formula 078, Formula 079, Formula O80, Formula 081, Formula 082, Formula 083, Formula 084, Formula O85, Formula 086, Formula 087, Formula O88, Formula O89, Formula O90, Formula 091, Formula 092, Formula 093, Formula O95, Formula O96, Formula 097, Formula 098, Formula 099, Formula 0100, Formula 0101, Formula 0102, Formula 0103, Formula 0104, Formula 0105, Formula 0106, Formula 0107, Formula 0108, Formula 0109, Formula 0110, Formula 0111, Formula 0112, Formula 0113, Formula 0114, Formula 0115, Formula 0116, Formula 0117, Formula 0118, Formula 0119, Formula 0120, Formula 0121, Formula 0123, Formula 0124, Formula 0125, Formula 0126, Formula 0127, Formula 0128, Formula 0129, Formula 0130, Formula 0131, Formula 0132, Formula 0133, Formula 0134, Formula 0135, Formula 0136, Formula 0137, Formula 0138, Formula 0139, Formula 0140, Formula 0141, Formula 0142, Formula 0143, Formula 0144, Formula 0145, Formula 0146, Formula 0147, Formula 0148, Formula 0149, Formula 0150, Formula 0151, Formula 0152, Formula 0153, Formula 0154, Formula 0155, Formula 0156, Formula 0157, Formula 0158, Formula 0159, Formula 0160, Formula 0161, Formula 0162, Formula 0163, Formula 0164, Formula 0165, Formula 0166, Formula 0167, Formula 0168, Formula 0169, Formula 0170, Formula 0171, Formula 0172, Formula 0173, Formula 0174, Formula 0175, Formula 0176, Formula 0177, Formula 0178, Formula 0179, Formula 0180, Formula 0181, Formula 0182, Formula 0183, Formula 0184, Formula 0185, Formula 0186, Formula 0187; and wherein the saccharide is conjugated to a carrier protein (e.g. see dependent claims).
	Similarly, co-pending claims are drawn to a composition comprising (i) a polypeptide derived from fimbrial H (FimH) or a fragment thereof; and (ii) one or more conjugates, wherein the conjugate comprises a carrier protein covalently bound to a saccharide, said saccharide comprising a structure selected from the group consisting of Formula O1, Formula O1A, Formula O1B, Formula O1C, Formula O2, Formula O3, Formula O4, Formula 04:K52, Formula 04:K6, Formula 05, Formula O5ab, Formula O5ac, Formula O6, Formula 06:K2; K13; K15, Formula 06:K54, Formula O7, Formula 08, Formula O9, Formula 010, Formula 011, Formula 012, Formula 013, Formula 014, Formula 015, Formula 016, Formula 017, Formula 018, Formula 018A, Formula 018ac, Formula 018A1, Formula 018B, Formula 018B1, Formula 019, Formula 020, Formula 021, Formula 022, Formula 023, Formula O23A, Formula 024, Formula 025, Formula 025a, Formula 025b, Formula 026, Formula 027, Formula 028, Formula 029, Formula O30, Formula 032, Formula 033, Formula 034, Formula 035, Formula 036, Formula 037, Formula 038, Formula 039, Formula 040, Formula 041, Formula 042, Formula 043, Formula 044, Formula 045, Formula 045, Formula O45rel, Formula 046, Formula 048, Formula 049, Formula O50, Formula 051, Formula 052, Formula 053, Formula 054, Formula 055, Formula 056, Formula 057, Formula 058, Formula 059, Formula O60, Formula 061, Formula 062, Formula 62D1, Formula 063, Formula 064, Formula 065, Formula O66, Formula 068, Formula O69, Formula O70, Formula 071, Formula O73, Formula O73, Formula O74, Formula O75, Formula O76, Formula 077, Formula O78, Formula O79, Formula O80, Formula 081, Formula 082, Formula 083, Formula 084, Formula 085, Formula O86, Formula 087, Formula O88, Formula O89, Formula O90, Formula 091, Formula 092, Formula O93, Formula 095, Formula O96, Formula 097, Formula 098, Formula O99, Formula 0100, Formula 0101, Formula 0102, Formula 0103, Formula 0104, Formula 0105, Formula 0106, Formula 0107, Formula 0108, Formula 0109, Formula 0110, Formula 0111, Formula 0112, Formula 0113, Formula 0114, Formula 0115, Formula 0116, Formula 0117, Formula 0118, Formula 0119, Formula 0120, Formula 0121, Formula 0123, Formula 0124, Formula 0125, Formula 0126, Formula 0127, Formula 0128, Formula 0129, Formula 0130, Formula 0131, Formula 0132, Formula 0133, Formula 0134, Formula 0135, Formula 0136, Formula 0137, Formula 0138, Formula 0139, Formula 0140, Formula 0141, Formula 0142, Formula 0143, Formula 0144, Formula 0145, Formula 0146, Formula 0147, Formula 0148, Formula 0149, Formula 0150, Formula 0151, Formula 0152, Formula 0153, Formula 0154, Formula 0155, Formula 0156, Formula 0157, Formula 0158, Formula 0159, Formula 0160, Formula 0161, Formula 0162, Formula 0163, Formula 0164, Formula 0165, Formula 0166, Formula 0167, Formula 0168, Formula 0169, Formula 0170, Formula 0171, Formula 0172, Formula 0173, Formula 0174, Formula 0175, Formula 0176, Formula 0177, Formula 0178, Formula 0179, Formula 0180, Formula 0181, Formula 0182, Formula 0183, Formula 0184, Formula 0185, Formula 0186, and Formula 0187, wherein n is an integer from 1 to 100.
Therefore, the instant and co-pending claims encompass substantially the same compositions; but, the independent claim of the co-pending claims requires conjugation and an integer from 1 to 100, thereby rendering the co-pending claim set as a species of the instant claims’ broader genus. Accordingly, the co-pending claims anticipate the instant claims; see MPEP 2131.02.  However, this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
18. No claims are allowed.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645